Citation Nr: 1033107	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-39 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1958 to August 
1962.

2.  The Veteran did not serve in the Republic of Vietnam between 
February 28, 1961, and May 7, 1975.

3.  The Veteran had no active duty service during a period of 
war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. §§ 101(29), 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is contending that he is eligible for nonservice-
connected pension benefits.  In support of his claim, he wrote 
that he served in Vietnam providing protection to the U.S. 
Advisory Committee in either March or April of 1960.   

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  
 
Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served in the active military, naval, or air service for ninety 
(90) days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  

Pertinent in this Veteran's case, the periods of war include 
service during the Korean conflict, which is defined as the 
period from June 27, 1950, through January 31, 1955.  The 
"Vietnam era" is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, if the Veteran served in the 
Republic of Vietnam during that period; in all other cases, the 
Vietnam era begins on August 5, 1964, and ends on May 7, 1975.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

Here, the Veteran served from August 1958 to August 1962.  He did 
not have active service during the Korean conflict, because his 
active service began after January 31, 1955.  

The Veteran asserts that he has eligible "Vietnam era" service 
because, he claims, he served in Vietnam in March or April 1960.  
The provisions of 38 C.F.R. § 3.2(f), however, are clear:  his 
service in the Republic of Vietnam had to occur between February 
1961 and May 1975.  The Veteran does not contend, and his DD 214 
does not show, that he served in Vietnam at any time on or after 
February 28, 1961.  Accordingly, as defined in 38 C.F.R. § 3.2(f 
), the "Vietnam era" in his case does not begin on February 28, 
1961.  Rather, it begins on August 5, 1964.  Because the 
Veteran's active service ended August 1962, which was prior to 
August 5, 1964, he did not have active service during the Vietnam 
era.

In summary, the Veteran does not have the requisite active 
service during a period of war.  Hence, the provisions of 38 
U.S.C.A. §§ 101(29) and 1521, as well as 38 C.F.R. §§ 3.2 and 
3.3, preclude eligibility to nonservice-connected pension 
benefits.  As the disposition of this claim is based on the law 
as applied to undisputed facts, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that in cases in which the law 
and not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of 
entitlement under the law).
 
ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


